Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is effective November 1, 2010,
by and between Executive (“Executive”) and ABM Industries Incorporated, a
Delaware corporation (“Company” or “ABM”).

  1.   EMPLOYMENT. In consideration of the terms and commitments contained in
this agreement, Executive agrees to and acknowledges the following:

  2.   TERM, RESPONSIBILITIES AND TITLE. This agreement shall end on October 31,
2012, unless sooner terminated pursuant to Section 7 (“Initial Term”). The term
of this Agreement may be extended pursuant to Section 6 (“Extended Term”).
Executive shall assume and perform such duties, functions and responsibilities
relating to Executive’s employment with Company as may be assigned from time to
time by the Company. Executive’s title shall be [Title] of Company, subject to
modification as determined by the Company’s Board of Directors (“Board”).

  3.   COMPENSATION. Company agrees to compensate Executive, and Executive
agrees to accept as compensation in full, a base salary. Employee will also be
eligible for short-term incentive awards pursuant to the terms of the
Performance Incentive Program or any applicable successor plan (“Bonus”), and
eligible to receive awards under the 2006 Equity Incentive Program, as amended
and restated, or any applicable successor plan and for such perquisites as are
from time to time received by similarly situated executives.

  4.   COMPLIANCE WITH LAWS AND POLICIES. Executive shall dedicate his/her full
business time and attention to the performance of duties hereunder, perform
his/her duties in good faith and to a professional standard, and fully comply
with all laws and regulations pertaining to the performance of his/her
responsibilities, all ethical rules, ABM’s Code of Business Conduct and Ethics,
ABM’s Recoupment Policy as well as any and all of policies, procedures and
instructions of Company. [including but not limited to the provisions of
Section 304 of the Sarbanes-Oxley Act of 2002. (CFO and CEO only). ]

  5.   RESTRICTIVE COVENANTS. In consideration of the compensation, contract
term, potential Severance Benefits, continued employment provided by Company, as
well as the access Company will provide Executive to its Confidential
Information, as defined below, and current and prospective customers, all as
necessary for the performance of Executive’s duties hereunder, Executive hereby
agrees to the following during his/her employment and thereafter as provided:

 

 



--------------------------------------------------------------------------------



 



  5.1   CONFIDENTIAL INFORMATION DEFINED. Confidential Information includes but
is not limited to (i) Company and its subsidiary companies’ trade secrets,
know-how, ideas, applications, systems, processes and other confidential
information which is not generally known to and/or readily ascertainable through
proper means by the general public; (ii) plans for business development,
marketing, business plans and strategies, budgets and financial statements of
any kind, costs and suppliers, including methods, policies, procedures,
practices, devices and other means used by Company and its subsidiaries in the
operation of its business, pricing plans and strategies, as well as information
about Company and affiliated entity pricing structures and fees, unpublished
financial information, contract provisions, training materials, profit margins
and bid information; (iii) information regarding the skills, abilities,
performance and compensation of other employees of the Company or its
subsidiaries, or of the employees of any company that contracts to provide
services to the Company or its subsidiaries; (iv) information of third parties
to which Executive had access by virtue of Executive’s employment, including,
but not limited to information on customers, prospective customers, and/or
vendors, including current or prospective customers’ names, contact information,
organizational structure(s), and their representatives responsible for
considering the entry or entering into agreements for those services, and/or
products provided by Company and its subsidiaries; customer leads or referrals;
customer preferences, needs, and requirements (including customer likes and
dislikes, as well as supply and staffing requirements) and the manner in which
they have been met by Company or its subsidiaries; customer billing procedures,
credit limits and payment practices,; and customer information with respect to
contract and relationship terms and conditions, pricing, costs, profits, sales,
markets, plans for future business and other development; purchasing techniques;
supplier lists; (v) information contained in Company’s LCMS database, JDE , LMS
or similar systems; (vii) any and all information related to past, current or
future acquisitions between Company or Company-affiliated entities including
information used or relied upon for said acquisition (“Confidential
Information.”)

  5.2   NON-DISCLOSURE. Company and Executive acknowledge and agree that Company
has invested significant effort, time and expense to develop its Confidential
Information. Except in the proper performance of this Agreement, Executive
agrees to hold all Confidential Information in the strictest confidence, and to
refrain from making any unauthorized use or disclosure of such information both
during Executive’s employment and at all times thereafter. Except in the proper
performance of this Agreement, Executive shall not directly or indirectly
disclose, reveal, transfer or deliver to any other person or business, any
Confidential Information which was obtained directly or indirectly by Executive
from, or for, Company or its subsidiaries or by virtue of Executive’s
employment. This Confidential Information has unique value to the Company and
its subsidiaries, is not generally known or readily available by proper means to
their competitors or the general public, and could only be developed by others
after investing significant effort, time, and expense. Executive understands
that Company or its subsidiaries would not make such Confidential Information
available to Executive unless Company was assured that all such Confidential
Information will be held in trust and confidence in accordance with this
Agreement and applicable law. Executive hereby acknowledges and agrees to use
this Confidential Information solely for the benefit of Company and its
affiliated entities.

 

2



--------------------------------------------------------------------------------



 



  5.3   NON-SOLICITATION OF EMPLOYEES. Executive acknowledges and agrees that
Company has developed its work force as the result of its investment of
substantial time, effort, and expense. During the course and solely as a result
of Executive’s employment with Company, Executive will come into contact with
employees of Company and affiliated-entities, develop relationships with and
acquire information regarding their knowledge, skills, abilities, salaries,
commissions, benefits, and other matters that are not generally known to the
public. Executive further acknowledges and agrees that hiring, recruiting,
soliciting, or inducing the termination of such employees may cause increased
expenses and a loss of business. Accordingly, Executive agrees that while
employed by Company and for a period of one year following the termination of
Executive’s employment (whether termination is voluntary or involuntary),
Executive will not directly or indirectly solicit, hire, recruit or otherwise
encourage, assist in or arrange for any employee to terminate employment with
Company or any other Company-affiliated entity except in the proper performance
of this Agreement. This prohibition against solicitation shall include but not
be limited to: (i) identifying to other employers or their agents, recruiting or
staffing firms, or other third parties the Company employee(s) who have
specialized knowledge concerning Company’s business, operations, processes,
methods, or other confidential affairs or who have contacts, experience, or
relationships with particular customers; (ii) disclosing or commenting to other
employers or their agents, recruiting or staffing firms, or other third parties
regarding the quality or quantity of work, specialized knowledge, or personal
characteristics of any person still employed by Company or any other
Company-affiliated entity; and (iii) providing such information to prospective
employers or their agents, recruiting or staffing firms, or other third parties
preceding possible employment.

  5.4   NON-SOLICITATION OF CUSTOMERS. Executive acknowledges and agrees that
Company and its subsidiaries have identified, solicited, and developed their
customers and developed customer relationships as the result of their investment
of significant time, effort, and expense and that Company has a legitimate
business interest in protecting these relationships. Executive further
acknowledges that he or she would not have been privy to these relationships
were it not for Executive’s employment by Company. Executive further
acknowledges and agrees that the loss of such customers and clients would damage
Company and potentially cause Company great and irreparable harm. Consequently,
Executive covenants and agrees that during and for one year following the
termination of Executive’s employment with Company (whether such termination is
voluntary or involuntary), Executive shall not, directly or indirectly, for the
benefit of any person or entity other than the Company, attempt to seek, seek,
attempt to solicit, solicit, or accept work from any customer, client or active
customer prospect with whom Executive developed a relationship while employed by
Company or otherwise obtained Confidential Information about for the purpose of
diverting business from Company or an affiliated entity. In addition, Executive
agrees that at all times after the voluntary or involuntary termination of
Executive’s employment, Executive shall not attempt to seek, seek, attempt to
solicit, solicit, , or accept work from of any customer or active customer
prospect of Company or any other Company-affiliated entity through the direct or
indirect use of any Confidential Information or by any other unfair or unlawful
business practice.

 

3



--------------------------------------------------------------------------------



 



  5.5   POST EMPLOYMENT COMPETITION. Executive agrees that while employed by
Company and for a period of twelve months following Executive’s termination of
employment (whether such termination is voluntary or involuntary), Executive
shall not work, perform services for, or engage in any business, enterprise, or
operation that calls for, requires, or contemplates Executive providing any
work, services, or effort that (i) requires Executive to provide any work,
service, or effort that could or would require the application, disclosure,
reliance, or use of the Confidential Information or other legitimate business
interest, including relationships, of Company for any third-party, or (ii) is
substantially similar to those services or work Executive performed on the
Company’s behalf which compete directly or indirectly with the Company or any
Company-affiliated entity of which Executive had information or knowledge by
providing goods, products, or services that are the same or substantially
similar to those provided by Company in the twelve month period preceding the
effective date of Executive’s termination of employment. The Executive
acknowledges that the Company and its subsidiaries are engaged in business in
various states throughout the U.S. Accordingly, and in view of the nature of
Executive’s nationwide position and responsibilities, Executive agrees that the
provisions of this Section’s restrictions shall be applicable to Executive in
each state and each foreign country in which the Executive performed work,
services, or engaged in business activity on behalf of the Company or Executive
was provided confidential or proprietary information regarding the Company’s
business activities in those areas within the twelve-month period preceding the
effective date of Executive’s termination of employment. This Section 5.5 shall
not apply if the State of Employment is California.

  5.6   NON-DISPARAGEMENT. During Executive’s employment with Company and
thereafter, Executive agrees not to make any statement or take any action which
disparages, defames, or places in a negative light Company, Company-affiliated
entities, or its or their reputation, goodwill, commercial interests or past and
present officers, directors and employees.

 

4



--------------------------------------------------------------------------------



 



  5.7   COOPERATION WITH LEGAL MATTERS. During Executive’s employment with
Company and thereafter, Executive shall cooperate with Company and any
Company-affiliated entity in its or their investigation, defense or prosecution
of any potential, current or future legal matter in any forum, including but not
limited to lawsuits, administrative charges, audits, arbitrations, and internal
and external investigations. Executive’s cooperation shall include, but is not
limited to, reviewing and preparing documents and reports, meeting with
attorneys representing any Company-affiliated entity, providing truthful
testimony, and communicating Executive’s knowledge of relevant facts to any
attorneys, experts, consultants, investigators, employees or other
representatives working on behalf of an Company-affiliated entity. Except as
required by law, Executive agrees to treat all information regarding any such
actual or potential investigation or claim as confidential. Executive also
agrees not to discuss or assist in any litigation, potential litigation, claim,
or potential claim with any individual (or their attorney or investigator) who
is pursuing, or considering pursuing, any claims against the Company or an
Company-affiliated entity unless required by law. In performing the tasks
outlined in this Section 5.7, Executive shall be bound by the covenants of good
faith and veracity set forth in ABM’s Code of Business Conduct and Ethics and by
all legal obligations. Nothing herein is intended to prevent Executive from
complying in good faith with any subpoena or other affirmative legal obligation.
Executive agrees to notify the Company immediately in the event there is a
request for information or inquiry pertaining to the Company, any
Company-affiliated entity, or Executive’s knowledge of or employment with the
Company. In performing responsibilities under this Section, Executive shall be
compensated for Executive’s time at an hourly rate of $250 per hour. However,
during any period in which Executive is an employee of ABM or during the
severance period, Executive shall not be so compensated.

  5.8   REMEDIES AND DAMAGES. The parties agree that compliance with
Sections 5.1 – 5.7 of the Agreement is necessary to protect the business and
goodwill of Company, that the restrictions contained herein are reasonable and
that any breach of this Section will result in irreparable and continuing harm
to Company, for which monetary damages will not provide adequate relief.
Accordingly, in the event of any actual or threatened breach of any covenant or
promise made by Executive in Section 5, Company and Executive agree that Company
shall be entitled to all appropriate remedies, including temporary restraining
orders and injunctions enjoining or restraining such actual or threatened
breach. Executive hereby consents to the issuance thereof forthwith by any court
of competent jurisdiction.

  5.9   LIMITATIONS. Nothing in this Agreement shall be binding upon the parties
to the extent it is void or unenforceable for any reason in the State of
Employment, including, without limitation, as a result of any law regulating
competition or proscribing unlawful business practices; provided, however, that
to the extent that any provision in this Agreement could be modified to render
it enforceable under applicable law, it shall be deemed so modified and enforced
to the fullest extent allowed by law.

 

5



--------------------------------------------------------------------------------



 



  6.   EXTENSION OF EMPLOYMENT.

  6.1   RENEWAL. Absent at least 60 days written notice of termination of
employment or notice of non-renewal from Company to Executive prior to
expiration of the then current Initial or Extended Term, as applicable, of this
Agreement, employment hereunder shall continue for an Extended Term (or another
Extended Term, as applicable) of one year.

  6.2   NOTICE OF NON-RENEWAL. In the event that notice of non-renewal is given
60 days prior to the expiration of the then Initial or Extended Term, as
applicable, of this Agreement, employment shall continue on an “at will” basis
following the expiration of such Initial or Extended Term. In such event,
Company shall have the right to terminate Executive’s employment, position or
compensation. Executive shall remain eligible for Severance Benefits pursuant to
ABM’s Severance Policy.

  7.   TERMINATION OF EMPLOYMENT.

  7.1   TERMINATION FOR CAUSE. Company may terminate Executive’s employment
hereunder at any time without notice upon a good faith determination by the
Board of Cause. “Cause” means the occurrence of one of the following:
(i) Executive’s serious misconduct, dishonesty, disloyalty, or insubordination;
(ii) Executive’s conviction (or entry of a plea bargain admitting criminal
guilt) of any felony or a misdemeanor involving moral turpitude; (iii) drug or
alcohol abuse that has a material or potentially material effect on the
Company’s reputation and/or on the performance of Executive’s duties and
responsibilities under this Agreement; (iv) Executive’s failure to substantially
perform Executive’s duties and responsibilities under this Agreement for reasons
other than death or Disability, as defined below; (v) Executive’s repeated
inattention to duty for reasons other than death or Disability; and, (vi) any
other material breach of this Agreement by Executive. Executive shall not be
eligible for a prorated Bonus, or any Severance Benefits, as defined below, in
the event his/her employment is terminated for Cause.

  7.2   VOLUNTARY TERMINATION BY EXECUTIVE. At any time, Executive may terminate
employment hereunder by giving Company 60 days prior written notice. Executive
may terminate employment upon such shorter period of notice as may be reasonable
under the circumstances. For a voluntary termination for reasons other than the
Executive’s Disability, Executive will not receive any prorated Bonus. Executive
shall not be eligible for any Severance Benefits, as defined below, in the event
of his/her resignation. Company reserves the right to relieve Executive of
his/her duties at the Company’s discretion following notice of Executive’s
intent to resign.

 

6



--------------------------------------------------------------------------------



 



  7.3   DISABILITY OR DEATH. Employment hereunder shall automatically terminate
upon the death of Executive and may be terminated at the Company’s discretion as
a result of Executive’s Disability. “Disability” means Executive’s substantial
inability to perform Executive’s essential duties and responsibilities under
this Agreement for either 90 consecutive days or a total of 120 days out of 365
consecutive days as a result of a physical or mental illness, injury or
impairment, all as determined in good faith by the Company. Upon termination due
to death or Disability, Company shall pay when due to Executive, or, upon death,
Executive’s designated beneficiary or estate, as applicable, any and all
previously earned, but as yet unpaid, salary, and reimbursement of business
expenses which would have otherwise been payable to Executive under this
Agreement, through the end of the month in which Disability or death occurs. In
the event of termination due to death or Disability, Company shall pay to
Executive, or, in the event of death, to Executive’s designated beneficiary or
estate, as applicable, a prorated Bonus based on the length of performance in
the applicable performance period prior to Disability or death. Any prorated
Bonus payable under this paragraph shall be paid at the end of the applicable
performance period when such payments are made to other participants and in
accordance with the terms of the applicable plan or program. Executive shall not
be eligible for Severance Benefits, as defined below, in the event of separation
from employment due to Executive’s death or Disability.

  7.4   TERMINATION WITHOUT CAUSE. Company may terminate Executive’s employment
hereunder without Cause at any time during the then-current Initial or Extended
Term of this Agreement, as applicable, by giving Executive 90 days written
notice. Upon such termination without Cause, Executive’s right to a prorated
Bonus or severance benefits, if any, shall be governed by the terms of the ABM
Severance Policy or any policy or plan of the Company as in effect from time to
time that provides for payment of severance amounts or bonuses upon such a
termination of employment (“Severance Benefits”). Executive must execute,
without exercising any right of revocation, a full release of all claims within
21 days following termination of employment in order to be eligible for
Severance Benefits.

  7.5   CONDITIONS TO PAYMENT AND ACCELERATION; CODE SECTION 409A.
Notwithstanding anything contained herein to the contrary, Executive shall not
be considered to have terminated employment with the Company for purposes of
this Agreement and no payments shall be due to Executive under this Agreement or
any policy or plan of the Company as in effect from time to time, providing for
payment of amounts on termination of employment unless Executive would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A. To the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement during the six-month period immediately following Executive’s
termination of employment shall instead be paid on the first business day after
the date that is six months following Executive’s termination of employment (or
upon Executive’s death, if earlier).

 

7



--------------------------------------------------------------------------------



 



  7.6   EXCESS PARACHUTE PAYMENTS. Subject to a Severance Agreement between
Executive and the Company approved by the Board of Directors or the Compensation
Committee of ABM Industries Incorporated, if any amount or benefit to be paid or
provided under the ABM Severance Policy, an equity award, and/or any other
agreement between Executive and the Company would be an Excess Parachute Payment
but for the application of this sentence, then the payments and benefits to be
paid or provided under the Severance Program, equity award, and/or any other
agreement will be reduced to the minimum extent necessary (but in no event to
less than zero) so that no portion of any such payment or benefit, as so
reduced, constitutes an Excess Parachute Payment; provided, however, that the
foregoing reduction will not be made if such reduction would result in Executive
receiving an amount determined on an after-tax basis, taking into account the
excise tax imposed pursuant to Section 4999 of the Code, or any successor
provision thereto, any tax imposed by any comparable provision of state law and
any applicable federal, state and local income and employment taxes (the
“After-Tax Amount”) less than 90% of the After-Tax Amount of the severance
payments Executive would have received under the Company’s Severance Policy or
under any other agreement without regard to this clause. Whether requested by
the Executive or the Company, the determination of whether any reduction in such
payments or benefits to be provided under this Agreement or otherwise is
required pursuant to the preceding sentence, and the value to be assigned to the
Executive’s covenants in Section 5 hereof for purposes of determining the
amount, if any, of the “excess parachute payment” under Section 280G of the Code
will be made at the expense of the Company by the Company’s independent
accountants or benefits consultant. The fact that Executive’s right to payments
or benefits may be reduced by reason of the limitations contained in this
paragraph will not of itself limit or otherwise affect any other rights of
Executive under any other agreement. In the event that any payment or benefit
intended to be provided is required to be reduced pursuant to this paragraph,
Executive will be entitled to designate the payments and/or benefits to be so
reduced in order to give effect to this paragraph, provided, however, that
payments that do not constitute deferred compensation within the meaning of
Section 409A will be reduced first. The Company will provide Executive with all
information reasonably requested by Executive to permit Executive to make such
designation. In the event that Executive fails to make such designation within
10 business days after receiving notice from the Company of a reduction under
this paragraph, the Company may effect such reduction in any manner it deems
appropriate. The term “Excess Parachute Payment” as used in this paragraph means
a payment that creates an obligation for Executive to pay excise taxes under
Section 280G of the Internal Revenue Code of 1986, as amended, or any successor
statute.

  7.7   ACTIONS UPON TERMINATION. Upon termination of employment hereunder,
Executive shall immediately resign as an officer and/or director of Company and
of any Company subsidiaries or affiliates, including any LLCs or joint ventures,
as applicable. At Company’s request, Executive also agrees to resign from the
board of any Taft-Hartley trust fund joined during Executive’s employment with
Company. Executive shall promptly return and release all Company property and
Confidential Information, in all forms, in Executive’s possession to Company.
Company shall pay Executive when due any and all previously earned, but as yet
unpaid, salary and reimbursement of business expenses submitted in accordance
with Company policy as in effect.

 

8



--------------------------------------------------------------------------------



 



  7.8   WITHHOLDING AUTHORIZATION. To the fullest extent permitted under the
laws of the State of Employment hereunder, Executive authorizes Company to
withhold from any Severance Benefits otherwise due to Executive and from any
other funds held for Executive’s benefit by Company, any damages or losses
sustained by Company as a result of any material breach or other material
violation of this Agreement by Executive, pending resolution of any underlying
dispute.

  8.   NOTICES.

  8.1   ADDRESSES. Any notice required or permitted to be given pursuant to this
Agreement shall be in writing and delivered in person, or sent prepaid by
certified mail, overnight express, or electronically to the party named at the
address set forth below or at such other address as either party may hereafter
designate in writing to the other party:

Executive:   (Executive Name)
(Home Address)
(City, ST Zip)
Email: (email)   Company:   (Legal Company Name)
551 Fifth Avenue, Suite 300New York, NY 10176 Attention:
Chief Executive Officer   Copy:   ABM Industries Incorporated
551 Fifth Avenue, Suite 300
New York, NY 10176
Attention: Senior Vice President of Human Resources

  8.2   RECEIPT. Any such notice shall be assumed to have been received when
delivered in person or 48 hours after being sent in the manner specified above.

  9.   GENERAL PROVISIONS.

  9.1   GOVERNING LAW. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Employment, which, for purposes of this
Agreement, shall mean the state where Executive is regularly and customarily
employed and where Executive’s primary office is located.

  9.2   NO WAIVER. Failure by either party to enforce any term or condition of
this Agreement at any time shall not preclude that party from enforcing that
provision, or any other provision of this Agreement, at any later time.

 

9



--------------------------------------------------------------------------------



 



  9.3   SEVERABILITY. It is the desire and intent of the parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the law and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, in the event that any provision of this Agreement would be
held in any jurisdiction to be invalid, prohibited or unenforceable for any
reason, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be either automatically deemed so narrowly
drawn, or any court of competent jurisdiction is hereby expressly authorized to
redraw it in that manner, without invalidating the remaining provisions of this
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

  9.4   SURVIVAL. All terms and conditions of this Agreement which by reasonable
implication are meant to survive the termination of this Agreement, including
but not limited to the provisions of Sections 5.1 – 5.7 of this Agreement, shall
remain in full force and effect after the termination of this Agreement.

  9.5   REPRESENTATIONS BY EXECUTIVE. Executive represents and agrees that
Executive has carefully read and fully understands all of the provisions of this
Agreement, that Executive is voluntarily entering into this Agreement and has
been given an opportunity to review all aspects of this Agreement with an
attorney, if Executive chooses to do so. Executive also represents that he/she
will not make any unauthorized use of any confidential or Confidential
Information of any third party in the performance of his/her duties under this
Agreement and that Executive is under no obligation to any prior employer or
other entity that would preclude or interfere with the full and good faith
performance of Executive’s obligations hereunder.

  9.6   ENTIRE AGREEMENT. Unless otherwise specified herein, this Agreement sets
forth every contract, understanding and arrangement as to the employment
relationship between Executive and Company, and may only be changed by a written
amendment signed by both Executive and an authorized representative of Company.

  9.6.a   NO EXTERNAL EVIDENCE. The parties intend that this Agreement speak for
itself, and that no evidence with respect to its terms and conditions other than
this Agreement itself may be introduced in any arbitration or judicial
proceeding to interpret or enforce this Agreement.

 

10



--------------------------------------------------------------------------------



 



  9.6.b   OTHER AGREEMENTS. It is specifically understood and agreed that this
Agreement supersedes all oral and written agreements between Executive and
Company prior to the date of this Agreement, provided, however, that any Change
in Control Agreement shall remain in full force and effect according to its
terms. It is also expressly understood that, notwithstanding any provision to
the contrary contained in this Agreement (whether explicit or implicit), the
terms and restrictions set forth in any prior agreement regarding assignment of
intellectual property or restrictions on competition, solicitation of employees,
or solicitation of customers, including, but not limited to, any such provision
in any Asset Purchase Agreement, Merger Agreement, Stock Purchase Agreement or
any agreement ancillary thereto entered into by and between Executive and any
Company-affiliated entity setting forth Executive’s duties under a Covenant Not
To Compete in connection with the sale of such assets, shall also remain in full
force and effect during employment and thereafter.

  9.7.c   AMENDMENTS. This Agreement may not be amended except in a writing
approved by the Board and signed by the Executive and the President or Chief
Executive of Company.

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Executive and Company have executed this Agreement as of the
date set forth above.

                  Executive:   (Executive Name)    
 
               
 
  Signature:        
 
         
 
   
 
  Date:                          
 
                Company:   ABM Industries Incorporated    
 
               
 
  Signature:        
 
               
 
  Title:                          
 
  Date:                          

 

12